Citation Nr: 0321855	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits for spina bifida under the provisions 
of 38 U.S.C.A. § 1805.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1973 
with a tour of duty in the Republic of Vietnam during the 
Vietnam Era.  The appellant is the veteran's son seeking 
benefits for a child born with spina bifida.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida.  In 
October 2002, the veteran, his spouse and the appellant 
appeared and testified before C.W. Symanski, via 
videoconference transmission, who is the Veterans Law Judge 
rendering a final determination in this claim and was 
designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7102(b) (2002).  The case was before the Board 
in January 2003 at which time additional development of the 
claim was conducted pursuant to 38 C.F.R. § 19.9(a)(2).  The 
Denver, Colorado RO currently has jurisdiction over the 
claim.


REMAND

As indicated in the Introduction, the Board requested 
additional development of the claim in January 2003.  As part 
of that development, the Board ordered a VA examination of 
the appellant in order to determine whether he manifests a 
form of spina bifida.  The Board's request for VA examination 
has not been accomplished, and the case must be remanded to 
the RO for compliance with its previous orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  On remand, the RO should 
provide the appellant notice which complies with the new 
version of 38 U.S.C.A. § 5103.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must send the veteran notice which 
complies with the provisions of 38 U.S.C.A. 
§ 5103.  The RO must also ensure that all other 
notification and development action required by 
38 U.S.C.A. § 5102 and 5103A (West 2002) are 
fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should ensure that the claims folder 
contains all records of the appellant's VA and 
non-VA treatment for his spinal disorder since 
May 2002.  The RO should take appropriate steps 
to obtain all records identified as relevant to 
the claim on appeal.

3.  Following completion of the foregoing 
development, the RO should afford the appellant 
(veteran's son) a neurology examination in 
order to determine whether he manifests a form 
of spina bifida.  Request the examiner to 
thoroughly review the contents of the claims 
folder, to include the clinical findings of 
Chiari I malformation, syringomyelia, 
synringohydromyelia and cervical syrinx.  The 
examiner is also requested to review the 
conflicting diagnosis of spina bifida occulta 
by private neurosurgeon Carolyn M. Carey, M.D., 
on July 13, 2001 with the diagnosis of spina 
bifida by James H. Johnson, Jr., M.D., on 
February 6, 2002 and VA staff neurologist Jorge 
Gonzalez, M.D., on September 3, 2002.  Advise 
the examiner that VA pays benefits to children 
of Vietnam for all forms and manifestations of 
spina bifida except spina bifida occulta.  
Instruct the examiner to perform any testing 
required (such as MRI examination) to arrive at 
a definitive answer in this case.  Following 
examination and all necessary testing, request 
the examiner to provide opinion on the 
following questions:
(1) Whether it is least as likely as 
not that any of the appellant's 
clinical findings are forms or 
manifestations of spina bifida as 
opposed to spina bifida occulta? And, 
if so,

(2) identify each clinical finding(s) 
that is a form or manifestation of 
spina bifida?

The claims folder should be provided to the 
examiner prior to examination.

4. Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but additional evidence and 
argument may be furnished while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


